



























SUPERVALU INC.
2012 STOCK PLAN
(As Amended July 20, 2016)





























--------------------------------------------------------------------------------







Table of Contents
Section 1.
Purpose
1


Section 2.
Definitions
1


Section 3.
Administration
4


(a)
Power and Authority of the Committee
4


(b)
Delegation
4


(c)
Power and Authority of the Board
4


Section 4.
Shares Available for Awards
4


(a)
Shares Available
4


(b)
Accounting for Awards
5


(c)
Adjustments
5


(d)
Award Limitations Under the Plan
5


(e)
Effect of Plans Operated by Acquired Companies
6


Section 5.
Eligibility
6


Section 6.
Awards
6


(a)
Options
6


(b)
Stock Appreciation Rights
7


(c)
Restricted Stock and Restricted Stock Units
8


(d)
Performance Awards
8


(e)
Dividend Equivalents
9


(f)
Stock Awards
9


(g)
Other Stock-Based Awards
9


(h)
General
9


Section 7.
Amendment and Termination; Corrections
11


(a)
Amendments to the Plan
11


(b)
Amendments to Awards
12


(c)
Correction of Defects, Omissions and Inconsistencies
12


Section 8.
Income Tax Withholding
12


Section 9.
General Provisions
12


(a)
No Rights to Awards
12


(b)
Award Agreements
12


(c)
Plan Provisions Control
12


(d)
No Rights of Stockholders
12


(e)
No Limit on Other Compensation Plans or Arrangements
12


(f)
No Right to Employment or Directorship
13


(g)
Governing Law
13


(h)
Severability
13


(i)
No Trust or Fund Created
13


(j)
Other Benefits
13


(k)
No Fractional Shares
13


(l)
Headings
13


(m)
Consultation With Professional Tax and Investment Advisors
13


(n)
Foreign Employees and Foreign Law Considerations
13


(o)
Blackout Periods
14


Section 10.
Clawback or Recoupment
14


Section 11.
Effective Date of the Plan; Effect on Prior Plan
14


Section 12.
Term of the Plan
14








--------------------------------------------------------------------------------






SUPERVALU INC.
2012 STOCK PLAN
(As Amended July 20, 2016)
Section 1. Purpose
The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, non-employee Directors, consultants, independent contractors and
advisors capable of assuring the future success of the Company, to offer such
persons incentives to put forth maximum efforts for the success of the Company’s
business and to compensate such persons through various stock-based and other
arrangements and provide them with opportunities for stock ownership in the
Company, thereby aligning the interests of such persons with the Company’s
stockholders.
Section 2. Definitions
As used in the Plan, the following terms shall have the meanings set forth
below:
(a)“Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
(b)“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, Stock Award or
Other Stock-Based Award granted under the Plan.
(c)“Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.
(d)“Board” shall mean the Board of Directors of the Company.
(e)“Change of Control” shall mean what the term is defined to mean in an Award
Agreement between a Participant and the Company or, in the absence of any such
definition, any of the following events for Awards granted under the Plan:
(i)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than
fifty percent (50%) of either (A) the then outstanding shares of common stock of
the Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

(ii)
the consummation of any merger or other business combination of the Company,
sale or lease of all or substantially all of the Company’s assets or combination
of the foregoing transactions (the “Transactions”) other than a Transaction
immediately following which the stockholders of the Company and any trustee or
fiduciary of any Company employee benefit plan immediately prior to the
Transaction own at least sixty percent (60%) of the voting power, directly or
indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser or lessee of the Company’s assets or
(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions; or

(iii)
within any 24-month period, the persons who were directors immediately before
the beginning of such period (the “Incumbent Directors”) shall cease (for any
reason other than death) to constitute at least a majority of the Board or the
board of directors of a successor to the Company. For this purpose, any director
who was not a director at the beginning of such period



1

--------------------------------------------------------------------------------





shall be deemed to be an Incumbent Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
three-fourths of the directors who then qualified as Incumbent Directors (so
long as such director was not nominated by a person who has expressed an intent
to effect a Change of Control or engage in a proxy or other control contest).
(f)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(g)“Committee” shall mean the Leadership Development and Compensation Committee
of the Board or any successor committee of the Board designated by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“non-employee director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m). The Company expects to have the
Plan administered in accordance with the requirements for the award of
“qualified performance-based compensation” within the meaning of Section 162(m).
(h)“Company” shall mean SUPERVALU INC., a Delaware corporation, or any successor
corporation.
(i)“Director” shall mean a member of the Board.
(j)“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.
(k)“Eligible Person” shall mean any employee, officer, non-employee Director,
consultant, independent contractor or advisor providing services to the Company
or any Affiliate who the Committee determines to be an Eligible Person. An
Eligible Person must be a natural person.
(l)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(m)“Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of a Share as of a
given date for purposes of the Plan shall be, if the Shares are then listed on
the New York Stock Exchange, the closing sale price of one Share on the New York
Stock Exchange as reported on the consolidated transaction reporting system on
such date or, if the New York Stock Exchange is not open for trading on such
date, on the next preceding date that the New York Stock Exchange was open for
trading.
(n)“Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.
(o)“Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.
(p)“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(q)“Other Stock-Based Award” shall mean any right granted under Section 6(g) of
the Plan.
(r)“Participant” shall mean an Eligible Person designated to be granted an Award
under the Plan.
(s)“Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
(t)“Performance Goal” shall mean one or more of the following performance goals,
either individually, alternatively or in any combination: sales (including
identical store sales), revenue, costs, expenses, earnings (including one or
more of net profit after tax, gross profit, operating profit, earnings before
interest and taxes (“EBIT”), earnings before interest, taxes, depreciation and
amortization (“EBITDA”) and net earnings), EBIT or EBITDA as a percent of net
sales, earnings per share (basic or diluted), earnings per share from continuing
operations, operating income, pre-tax income, operating income margin, net
income, margins (including one or more of gross, operating and net income
margins), ratios (including one or more of price to earnings, debt to assets,
debt to net assets and ratios regarding liquidity, solvency, fiscal capacity,
productivity or risk), returns (including one or more of return on actual or
proforma assets, net assets, equity,


2

--------------------------------------------------------------------------------





investment, capital and net capital employed), stockholder return (including
total stockholder return relative to an index or peer group), stock price,
market capitalization, cash generation, cash flow (including, without
limitation, operating cash flow, free cash flow and cash flow return on equity),
unit volume, working capital, market share, cost reductions, budget comparisons,
sales or profitability of an identifiable business unit or product, economic
profit or value added, number of customers, workforce satisfaction and diversity
goals, environmental health and safety goals, employee retention, customer
satisfaction, implementation or completion of key projects and strategic plan
development and implementation. Such goals may reflect absolute entity or
business unit performance or a relative comparison to the performance of a peer
group of entities or other external measure of the selected performance
criteria. The foregoing measures may relate to the Company, one or more of its
subsidiaries or one or more of its divisions or units, product lines or product
categories or any combination of the foregoing. To the extent consistent with
Section 162(m), the Committee may, when it establishes performance criteria,
also provide for the adjustment for charges related to an event or occurrence
which the Committee determines is appropriate for adjustment, including, but not
limited to, any of the following events: asset write-downs; litigation or claim
judgments or settlements; changes in tax law, accounting principles or other
such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities;
acquisitions; gains or losses from the disposition of businesses or assets or
from the early extinguishment of debt; and unusual, extraordinary or
nonrecurring events.
(u)“Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
(v)“Plan” shall mean the SUPERVALU INC. 2012 Stock Plan, as amended from time to
time.
(w)“Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
(x)“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
(y)“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act or any successor rule or regulation.
(z)“Section 162(m)” shall mean Section 162(m) of the Code, or any successor
provision, and the applicable Treasury Regulations promulgated thereunder.
(aa)“Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.
(bb)    “Securities Act” shall mean the Securities Act of 1933, as amended.
(cc)“Share” or “Shares” shall mean a share or shares of common stock, $0.01 par
value per share, of the Company or such other securities or property as may
become subject to Awards pursuant to an adjustment made under Section 4(c) of
the Plan.
(dd)    “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.
(ee)    “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.
(ff)    “Stock Award” shall mean any Share granted under Section 6(f) of the
Plan.
(gg)    “Substitute Award” shall mean an Award granted upon the assumption of,
or in substitution or exchange for, outstanding awards granted by a company or
other entity acquired by the Company or any Affiliate or with which the Company
or any Affiliate combines.


3

--------------------------------------------------------------------------------





Section 3. Administration
(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement, provided, however, that, except as otherwise permitted in
connection with an event as provided under Section 4(c) hereof, the Committee
shall not reprice, adjust or amend the exercise price of Options or the grant
price of Stock Appreciation Rights previously awarded to any Participant,
whether through amendment, cancellation and replacement grant, or any other
means; (vi) accelerate the exercisability of any Award or the lapse of any
restrictions relating to any Award; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder of the Award or the Committee; (ix) interpret
and administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (xii) adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the Company or an
Affiliate may operate, including, without limitation, establishing any special
rules for Affiliates, Eligible Persons or Participants located in any particular
country, in order to meet the objectives of the Plan and to ensure the viability
of the intended benefits of Awards granted to Participants located in such
non-United States jurisdictions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Participant, any holder or beneficiary
of any Award or Award Agreement, and any employee of the Company or any
Affiliate.
(b)Delegation. The Committee may delegate its powers and duties under the Plan
to one or more officers or Directors of the Company, subject to such terms,
conditions and limitations as the Committee may establish in its sole
discretion; provided, however, that the Committee shall not delegate its powers
and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act,
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) or (iii) in such a manner as would contravene
Section 157 of the Delaware General Corporation Law.
(c)Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan, unless the exercise of such powers and duties by the Board would
cause the Plan not to comply with the requirements of Rule 16b-3 or
Section 162(m).
Section 4. Shares Available for Awards
(a)Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be the sum of (i) 62,054,008 and (ii) any Shares subject to
awards outstanding as of May 23, 2016 under the Company’s 2007 Stock Plan that,
on or after May 23, 2016, cease for any reason to be subject to such awards
(other than by reason of exercise or settlement of such awards to the extent
they are exercised for or settled in vested and non‑forfeitable Shares). The
number of Shares available for issuance under the Plan pursuant to clause (ii)
in the preceding sentence shall be the same number of Shares counted against the
aggregate number of Shares available under the Company’s 2007 Stock Plan with
respect to such awards. Shares to be issued under the Plan may be authorized but
unissued Shares, treasury shares or Shares acquired in the open market or
otherwise. Substitute


4

--------------------------------------------------------------------------------





Awards and Awards that may be settled solely in cash shall not be counted
against the aggregate number of Shares available under the Plan, nor shall they
reduce the Shares authorized for grant to a Participant in any calendar year.
(b)Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. If an Award terminates, is forfeited or is
cancelled without the issuance of any Shares, or if any Shares covered by an
Award or to which an Award relates are not issued for any other reason
(including settlement of the Award in cash or payment in Shares upon the
exercise of a Stock Appreciation Right Award), then the number of Shares counted
against the aggregate number of Shares available under the Plan with respect to
such Award, to the extent of any such termination, forfeiture, cancellation or
non-issuance, shall again be available for granting Awards under the Plan. If
Shares of Restricted Stock are forfeited or otherwise reacquired by the Company
prior to vesting, whether or not dividends have been paid on such Shares, then
the number of Shares counted against the aggregate number of Shares available
under the Plan with respect to such Award of Restricted Stock, to the extent of
any such forfeiture or reacquisition by the Company, shall again be available
for granting Awards under the Plan. If (i) payment of the exercise price of any
Award is made through the delivery (either actually or by attestation) of Shares
by the Participant or by the withholding of Shares by the Company, or
(ii) satisfaction of any tax withholding obligations arising from any Award
occurs through the delivery (either actually or by attestation) of Shares by the
Participant or by the withholding of Shares by the Company, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such delivery or withholding,
shall again be available for granting Awards under the Plan. No amendment to the
Plan that changes the manner of accounting for Awards shall be given retroactive
effect.
(c)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares such that an adjustment is necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or other property) that thereafter may be made the subject
of Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase price or exercise
price with respect to any Award and (iv) the limitations contained in
Section 4(d) of the Plan; provided, however, that the number of Shares covered
by any Award or to which such Award relates shall always be a whole number. Such
adjustment shall be made by the Committee or the Board, whose determination in
that respect shall be final, binding and conclusive.
(d)Award Limitations Under the Plan.
(i)
Limitation for Option and Stock Appreciation Right Awards. No Eligible Person
may be granted Options, Stock Appreciation Rights or any other Award or Awards
under the Plan, the value of which Award or Awards is based solely on an
increase in the value of the Shares after the date of grant of such Award or
Awards, for more than 2,000,000 Shares or, if such Award is payable in cash, for
an amount greater than the Fair Market Value of 2,000,000 Shares at the time of
payment (subject, in each case, to adjustment as provided for in Section 4(c) of
the Plan) in the aggregate in any calendar year.

(ii)
Limitations for Performance Awards.

(A)
Performance Awards Denominated in Shares. No Eligible Person, including one who
is or may be a “covered person” within the meaning of Section 162(m), may be
granted Awards under the Plan that are denominated in Shares and whose vesting
or settlement is subject to the satisfaction of Performance Goals (including,
without limitation, Performance Awards, Restricted Stock and Restricted Stock
Units), for more than 2,000,000 Shares (subject to adjustment as provided for in
Section 4(c) of the Plan) in



5

--------------------------------------------------------------------------------





the aggregate in any calendar year. The limitation contained in this
Section 4(d)(ii)(A) does not apply to any Award subject to the limitations
contained in Section 4(d)(i) or Section 4(d)(ii)(B).
(B)
Performance Awards Denominated in Cash. The maximum amount payable pursuant to
all Performance Awards denominated in cash under the Plan to any Participant,
including one who is or may be a “covered person” within the meaning of
Section 162(m), in the aggregate in any calendar year shall be $10,000,000 in
value, whether payable in cash, Shares or other property. The limitation
contained in this Section 4(d)(ii)(B) does not apply to any Award subject to the
limitations contained in Section 4(d)(i) or Section 4(d)(ii)(A).

(iii)
Limitation for Awards to Consultants and Advisors. Awards will only be granted
to those consultants or advisors who may participate in an employee benefit plan
as provided in the definition of “Employee Benefit Plan” in Rule 405 of the
Securities Act.

(iv)
Plan-Specific Limitations. The limitations contained in this Section 4(d) shall
apply only with respect to Awards granted under this Plan, and limitations on
awards granted under any other stockholder approved executive incentive plan
maintained by the Company will be governed solely by the terms of such other
plan.

(e)Effect of Plans Operated by Acquired Companies. If a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan.
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Eligible Persons prior to such acquisition or combination.
Section 5. Eligibility
Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
Section 6. Awards
(a)Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i)
Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant (A) to the extent necessary or appropriate, as determined by the
Committee, to satisfy applicable legal or regulatory requirements of a foreign
jurisdiction or (B) if the Option is a Substitute Award.

(ii)
Option Term. The term of each Option shall be fixed by the Committee at the time
of grant, but shall not be longer than 10 years from the date of grant.



6

--------------------------------------------------------------------------------





(iii)
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part and the method or methods
by which, and the form or forms (including, without limitation, cash, Shares,
other securities, other Awards or other property, or any combination thereof,
having a Fair Market Value on the exercise date equal to the applicable exercise
price) in which, payment of the exercise price with respect thereto may be made
or deemed to have been made. Alternatively, the Committee may, in its
discretion, permit a Non-Qualified Stock Option (but not an Incentive Stock
Option) to be exercised by delivering to the Participant a number of Shares
having an aggregate Fair Market Value (determined as of the date of exercise)
equal to the excess, if positive, of the Fair Market Value of the Shares
underlying the Non-Qualified Stock Option being exercised, on the date of
exercise, over the exercise price of the Non-Qualified Stock Option for such
Shares.

(iv)
Incentive Stock Options. Notwithstanding anything in the Plan to the contrary,
the following additional provisions shall apply to the grant of Options which
are intended to qualify as Incentive Stock Options:

(A)
The Committee will not grant Incentive Stock Options in which the aggregate Fair
Market Value (determined as of the time the Option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year (under this Plan and all other plans
of the Company and its Affiliates) shall exceed $100,000.

(B)
All Incentive Stock Options must be granted within 10 years from the earlier of
the date on which this Plan was adopted by the Board or the date this Plan was
approved by the stockholders of the Company.

(C)
Unless sooner exercised, all Incentive Stock Options shall expire and no longer
be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than
five years from the date of grant.

(D)
The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.

(E)
Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.

(b)Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise over
(ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than 100% of the Fair Market Value of
one Share on the date of grant of the Stock Appreciation Right; provided,
however, that the Committee may designate a per share grant price below Fair
Market Value on the date of grant (A) to the extent necessary or appropriate, as
determined by the Committee, to satisfy applicable legal or regulatory
requirements of a foreign jurisdiction or (B) if the Stock Appreciation Right is
a Substitute Award. Subject to the terms of the Plan and any applicable Award
Agreement, the grant price, term, methods of exercise, dates


7

--------------------------------------------------------------------------------





of exercise, methods of settlement and any other terms and conditions of any
Stock Appreciation Right shall be as determined by the Committee; provided,
however, that the term of each Stock Appreciation Right shall not be longer than
10 years from the date of grant. The Committee may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.
(c)Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant an Award of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
(i)
Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. Notwithstanding the foregoing, the Committee may permit
acceleration of vesting of such Awards in certain events including, but not
limited to, the Participant’s death, disability, termination, retirement or a
Change of Control.

(ii)
Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company. Such certificate or certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the restrictions applicable to such Restricted Stock. Shares
representing Restricted Stock that are no longer subject to restrictions shall
be delivered to the Participant promptly after the applicable restrictions lapse
or are waived. In the case of Restricted Stock Units, no Shares shall be issued
at the time such Awards are granted. Upon the lapse or waiver of restrictions
and the restricted period relating to Restricted Stock Units evidencing the
right to receive Shares, such Shares shall be issued and delivered to the holder
of the Restricted Stock Units.

(iii)
Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units, except as otherwise provided in the
Award Agreement.

(d)Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Eligible Persons subject to the terms of the Plan and any applicable
Award Agreement. A Performance Award granted under the Plan (i) may be
denominated or payable in cash, Shares (including, without limitation,
Restricted Stock and Restricted Stock Units), other securities, other Awards or
other property and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of one or more performance
goals during such performance periods as the Committee shall establish. Subject
to the terms of the Plan, the performance goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. Performance Awards that
are granted to Eligible Persons who may be “covered employees” under
Section 162(m) and that are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m), to the extent required by
Section 162(m), shall be conditioned solely on the achievement of one or more
objective Performance Goals established by the Committee within the time
prescribed by Section 162(m), and shall otherwise comply with the requirements
of Section 162(m), as described below.


8

--------------------------------------------------------------------------------





(i)
Timing of Designations; Duration of Performance Periods. For each Award intended
to be “qualified performance-based compensation,” the Committee shall, not later
than 90 days after the beginning of each performance period, (i) designate all
Participants for such performance period and (ii) establish the objective
performance factors for each Participant for that performance period on the
basis of one or more objective Performance Goals; provided, however, that, with
respect to such Performance Goals, the outcome is substantially uncertain at the
time the Committee actually establishes each Performance Goal. The Committee
shall have sole discretion to determine the applicable performance period,
provided that in the case of a performance period less than 12 months, in no
event shall a Performance Goal be considered to be pre-established if it is
established after 25 percent of the performance period (as scheduled in good
faith at the time the Performance Goal is established) has elapsed.

(ii)
Certification. Following the close of each performance period and prior to
payment of any amount to a Participant with respect to an Award intended to be
“qualified performance-based compensation,” the Committee shall certify in
writing as to the attainment of all factors (including the performance factors
for a Participant) upon which any payments to a Participant for that performance
period are to be based.

(iii)
Payment of Qualified Performance Awards. Certified Awards shall be paid no later
than two and one-half months following the conclusion of the applicable
performance period; provided, however, that the Committee may establish
procedures that allow for the payment of Awards on a deferred basis subject to
the requirements of Section 409A. The Committee may, in its discretion, reduce
the amount of a payout achieved and otherwise to be paid in connection with an
Award intended to be “qualified performance-based compensation,” but may not
exercise discretion to increase such amount.

(e)Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine. Notwithstanding the
foregoing, the Committee may not grant Dividend Equivalents to Eligible Persons
in connection with grants of Options or Stock Appreciation Rights to such
Eligible Persons.
(f)Stock Awards. The Committee is hereby authorized to grant to Eligible Persons
Shares without restrictions thereon, as deemed by the Committee to be consistent
with the purpose of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, such Stock Awards may have such terms and conditions
as the Committee shall determine.
(g)Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement. The consideration paid
by the Participant may be paid by such method or methods and in such form or
forms (including, without limitation, cash, Shares, other securities, other
Awards or other property or any combination thereof), as the Committee shall
determine.
(h)General.
(i)
Consideration for Awards. Awards may be granted for no cash consideration or for
any cash or other consideration as may be determined by the Committee or
required by applicable law.

(ii)
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards



9

--------------------------------------------------------------------------------





granted under any other plan of the Company or any Affiliate may be granted
either at the same time as or at a different time from the grant of such other
Awards or awards.
(iii)
Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

(iv)
Term of Awards. Subject to Section 6(a)(iv)(C), the term of each Award shall be
for a period not to exceed 10 years from the date of grant as determined by the
Committee at the time of grant.

(v)
Limits on Transfer of Awards. Except as provided by the Committee or by this
Plan, any Award (other than Stock Awards) and any right under any such Award
shall not be transferable by a Participant other than by will or by the laws of
descent and distribution or by transfer of an Award back to the Company,
including transfer of an Award (but not any Option) to the Company in connection
with a deferral election under a Company deferred compensation plan.
Notwithstanding the immediately preceding sentence, Awards of Incentive Stock
Options shall not be transferable by a Participant other than by will or by the
laws of descent and distribution. The Committee may establish procedures as it
deems appropriate for a Participant to designate a Person or Persons, as
beneficiary or beneficiaries, to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Non-Qualified Stock Option to any “family member” (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act) at any time that such Participant holds such
Option, provided that such transfers may not be for “value” (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act) and the family member may not make any
subsequent transfers other than by will or by the laws of descent and
distribution. Each Award under the Plan or right under any such Award shall be
exercisable during the Participant’s lifetime only by the Participant (except as
provided herein or in an Award Agreement or amendment thereto relating to a
Non-Qualified Stock Option) or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award (other than a Stock
Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate.

(vi)
Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

(vii)
Section 409A Provisions. It is intended that (i) all Option, Stock Appreciation
Right, Restricted Stock and Stock Awards under the Plan will not provide for the
deferral of compensation within the meaning of Section 409A and thereby be
exempt from Section 409A, and (ii) all other



10

--------------------------------------------------------------------------------





Awards under the Plan will either not provide for the deferral of compensation
within the meaning of Section 409A, or will comply with the requirements of
Section 409A, and Awards shall be structured and the Plan administered and
interpreted in accordance with this intent. The Plan and any Award Agreement may
be unilaterally amended by the Company in any manner deemed necessary or
advisable by the Committee or Board in order to maintain such exemption from or
compliance with Section 409A. Notwithstanding anything to the contrary in the
Plan or any Award Agreement, with respect to any Award that constitutes a
deferral of compensation subject to Section 409A:
(A)
If any amount is payable under such Award upon a termination of employment or
other service, a termination of employment or other service will be deemed to
have occurred only at such time as the Participant has experienced a “separation
from service” as such term is defined for purposes of Section 409A;

(B)
If such Award provides for a change in the time or form of payment upon a Change
of Control, then no Change of Control shall be deemed to have occurred upon an
event described in Section 2(e) or any applicable Award Agreement unless the
event would also constitute a change in ownership or effective control of, or a
change in the ownership of a substantial portion of the assets of, the Company
under Section 409A;

(C)
If any amount is payable under such Award due to a Participant’s disability, the
term “disability” shall be defined as provided in Treasury
Regulation 1.409A-3(i)(4); and

(D)
If any amount shall be payable with respect to any such Award as a result of a
Participant’s “separation from service” at such time as the Participant is a
“specified employee” within the meaning of Section 409A (as determined by the
Committee in good faith), then no payment shall be made, except as permitted
under Section 409A, prior to the earlier of (i) the date that is six months
after the Participant’s separation from service or (ii) the Participant’s death.

None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Section 409A, (ii) have any obligation to design or administer
the Plan or Awards granted thereunder in a manner that minimizes a Participant’s
tax liabilities, including the avoidance of any additional tax liabilities under
Section 409A, and (iii) have any liability to any Participant for any such tax
liabilities.
Section 7. Amendment and Termination; Corrections
(a)Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Company shall be required for any amendment to the Plan
that:
(i)
requires stockholder approval under the rules or regulations of the Securities
and Exchange Commission, the New York Stock Exchange or any other securities
exchange applicable to the Company;

(ii)
increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

(iii)
increases the number of shares subject to the limitations contained in
Section 4(d)(i) or Section 4(d)(ii)(A) of the Plan or the dollar amount subject
to the limitation contained in Section 4(d)(ii)(B) of the Plan;

(iv)
permits repricing of Options or Stock Appreciation Rights, which is prohibited
by Section 3(a)(v) of the Plan;

(v)
permits the award of Options or Stock Appreciation Rights at a price less than
100% of the Fair Market Value of a Share on the date of grant of such Option or
Stock Appreciation Right, contrary to the provisions of Section 6(a) and
Section 6(b) of the Plan; or



11

--------------------------------------------------------------------------------





(vi)
would cause Section 162(m) to become unavailable with respect to the Plan.

(b)Amendments to Awards. Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively. Except as otherwise provided in the Plan,
the Committee may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof. The Company intends that
Awards under the Plan shall satisfy the requirements of Section 409A to avoid
any adverse tax results thereunder, and the Committee shall administer and
interpret the Plan and all Award Agreements in a manner consistent with that
intent. If any provision of the Plan or an Award Agreement would result in
adverse tax consequences under Section 409A, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A shall be deemed to
impair or otherwise adversely affect the rights of any holder of an Award or
beneficiary thereof.
(c)Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
Section 8. Income Tax Withholding
In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
Section 9. General Provisions
(a)No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
(b)Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant, or until such Award Agreement is delivered and accepted through
an electronic medium in accordance with procedures established by the Company.
(c)Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
(d)No Rights of Stockholders. Except with respect to Restricted Stock and Stock
Awards, neither a Participant nor the Participant’s legal representative shall
be, or have any of the rights and privileges of, a stockholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued.
(e)No Limit on Other Compensation Plans or Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.


12

--------------------------------------------------------------------------------





(f)No Right to Employment or Directorship. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or the right to be retained as a Director, nor will it
affect in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time, with or without cause, or remove a
Director in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment, or remove a
Director who is a Participant, free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement. By participating in the Plan, each Participant shall be deemed
to have accepted all the conditions of the Plan and the terms and conditions of
any rules and regulations adopted by the Committee and shall be fully bound
thereby.
(g)Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware shall govern all questions concerning the validity, construction and
effect of the Plan or any Award, and any rules and regulations relating to the
Plan or any Award.
(h)Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(i)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(j)Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.
(k)No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(l)Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(m)Consultation With Professional Tax and Investment Advisors. The holder of any
Award granted hereunder acknowledges that the grant, exercise, vesting or any
payment with respect to such an Award, and the sale or other disposition of the
Shares acquired pursuant to the Plan, may have tax consequences pursuant to the
Code or under local, state or international tax laws. Such a holder further
acknowledges that such holder is relying solely and exclusively on the holder’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, such a holder understands and agrees
that any and all tax consequences resulting from the Award and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of such holder without any expectation or
understanding that the Company or any of its employees, representatives or
Affiliates will pay or reimburse such holder for such taxes or other items.
(n)Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Persons who are foreign nationals, who are located outside
the United States, who are United States citizens or resident aliens on global
assignments in foreign nations, who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary


13

--------------------------------------------------------------------------------





or desirable to foster and promote achievement of the purposes of the Plan, and,
in furtherance of such purposes, the Committee may make such modifications,
amendments, procedures, or subplans as may be necessary or advisable to comply
with such legal or regulatory provisions.
(o)Blackout Periods. Notwithstanding any other provision of this Plan or any
Award or Award Agreement to the contrary, the Company shall have the authority
to establish any “blackout” period that the Company deems necessary or advisable
with respect to any or all Awards.
Section 10. Clawback or Recoupment
All Awards under this Plan shall be subject to forfeiture or other penalties
pursuant to the Company’s Clawback Policy, as amended from time to time, and
such forfeiture and/or penalty conditions or provisions as determined by the
Committee and set forth in the applicable Award Agreement.
Section 11. Effective Date of the Plan; Effect on Prior Plan
The Plan originally became effective on July 17, 2012, and on and after that
date no further awards could be granted under the Company’s 2007 Stock Plan. The
Board approved an amendment and restatement of the Plan on May 16, 2014, and the
Plan as so amended and restated became effective upon its approval by the
stockholders of the Company at the annual meeting of stockholders of the Company
held on July 16, 2014. The Board approved a further amendment to the Plan on May
13, 2016, subject to approval by the Company’s stockholders, and the Plan as so
amended will become effective upon approval of the amendment by the stockholders
of the Company at the annual meeting of stockholders of the Company to be held
on July 20, 2016. If the Company’s stockholders fail to approve such amendment
to the Plan by August 31, 2016, the Plan will continue in effect in the form in
which it existed immediately prior to that date and any Awards made under the
Plan that were expressly contingent upon approval of such amendment to the Plan
by the Company’s stockholders will be of no effect.


Section 12. Term of the Plan
No Award shall be granted under the Plan after (i) 10 years from the date of
stockholder approval of the amendment to the Plan approved by the Board on May
13, 2016 (or, if the Company’s stockholders fail to approve such amendment,
10 years after July 16, 2014) or (ii) any earlier date of discontinuation or
termination established pursuant to Section 7(a) of the Plan; provided, however,
that in the case of a Performance Award intended to be “qualified
performance‑based compensation,” no such Performance Award shall be granted
under the Plan after the first meeting of the Company’s stockholders that occurs
in the fifth year following the year in which stockholders most recently
approved the Performance Goals. However, unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such dates, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.
 


14